Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 1 of 16 Page ID #:106




                   EXHIBIT C
 Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 2 of 16 Page ID #:107

                                                                                                                                    US009 137190B2


(12) United States Patent                                                                             (10) Patent No.:                                 US 9,137,190 B2
       Nairn et al.                                                                                   (45) Date of Patent:                                        Sep. 15, 2015
(54)   SYSTEMAND METHOD FOR                                                                                                        H04L 49/309; H04L 51/24: G06F 15/16:
       CONTENT-BASED MESSAGE DISTRIBUTION                                                                                                                                GO6F 17/30
                                                                                                              See application file for complete search history.
(71) Applicant: Palo Alto Research Center
                Incorporated, Palo Alto, CA (US)                                                  (56)                                   References Cited
                                                                                                                              U.S. PATENT DOCUMENTS
(72) Inventors: Rowan Nairn, San Francisco, CA (US);
                Lester D. Nelson, Santa Clara, CA (US);                                                   6,636,240 B1                   10/2003 Centerwall et al.
                Ed H. Chi, Palo Alto, CA (US); Victoria                                                   7,010,572 B1                    3/2006 Benjamin et al.
                M. Bellotti, San Francisco, CA (US);                                                      7,092,729 B1                    8, 2006 Fichet et al.
                Bongwon Suh, Cupertino, CA (US)                                                           7,321,887 B2                    1/2008 Dorner et al.
                                                                                                          7,395,316 B2                   7/2008 Ostertaget al.
                                                                                                          7,689,563 B1                    3/2010 Jacobson
(73) Assignee: PALO ALTO RESEARCH CENTER                                                                  7,962,850 B2                   6/2011 Haynes et al.
                INCORPORATED, Palo Alto, CA (US)                                                   2004/01 11478              A1          6/2004    Gross et al.
                                                                                                   2004/0199604               A1         10, 2004   Dobbins et al.
(*) Notice: Subject to any disclaimer, the term of this                                            2005, 0132401              A1          6/2005    Boccon-Gibodet al.
                patent is extended or adjusted under 35                                            2005/0223,062              A1         10, 2005   Doan et al.
                U.S.C. 154(b) by 102 days.                                                         2006/027 1961 A1* 1 1/2006 Jacoby et al. ................... T25/46
                                                                                                   2007,0005702 A1                        1/2007 Tokuda et al.
                                                                                                   2007/0106742 A1                        5/2007 Bellegarda et al.
(21) Appl. No.: 13/959,560                                                                         2007.0143411 A1                       6/2007 Costea et al.
                                                                                                   2008/0098125 A1 * 4/2008 Wang Baldonado et al. . 709/231
(22) Filed:        Aug. 5, 2013                                                                    2009 OO44013 A1                        2/2009 Zhu et al.
                                                                                                   2009/O112995 A1                        4/2009 Addae et al.
                                                                                                   2009/0319623 A1                       12/2009 Srinivasan et al.
(65)                  Prior Publication Data
       US 2013/0325989 A1         Dec. 5, 2013                                                                         (Continued)
             Related U.S. Application Data                                                     Primary Examiner — Michael C Lai
                                                                                               (74) Attorney, Agent, or Firm — Patrick J. S. Inouye; Leonid
(63) Continuation of application No. 12/699,791, filed on                                         Kisselev
     Feb. 3, 2010, now Pat. No. 8,504,626.
                                                                                                  (57)                                     ABSTRACT
(51)    Int. C.
                                                                                               A system and method for content-based message distribution
       H04L 2/58              (2006.01)                                                        are provided. An incoming message with a recipient address
       G06F 15/16             (2006.01)                                                        and a tag address including at least one content tag associated
       G06F 7/30              (2006.01)                                                        with one or more users is received. The content tag within the
(52)   U.S. C.                                                                                 tag address and a recipient associated with the recipient
       CPC ................ H04L 5 1/18 (2013.01); G06F 15/16                                  address are identified. The recipient is added to the content tag
              (2013.01); G06F 17/30 (2013.01); H04L 5 1/24                                     as one of the users. The incoming message is displayed to at
                           (2013.01); H04L 5 I/28 (2013.01)                                    least one of the users associated with the content tag.
(58)    Field of Classification Search
       CPC ..... H04L 51/18: H04L 51/28: H04L 49/3009;                                                                        16 Claims, 7 Drawing Sheets

                                                 90                                           91
                                                                                              y
                                         92-1                                                                      LeO Jones
                                                  Tags: programming,            ECCommittee, Incomin
                                          93-1. s S. FE development                                       9
                                                                                                    Rob Smith                       97
                                                    RE: Ruby Rails Update                           EC meeting- January 29,
                                         94         Sender:Sean                                    2010
                                                    ATTN: Rob, Scott, Sarah, Julie
                                          951 Tags;ROR, programming, Web services, 'ynn  Jacobs
                                                                                    Reminder: Company picnic
                                               E. 9                           ACD
                                                                                                    Sean Lee
                                                      Hial,                                         Re; Ruby Rails Update
                                                      We recently installed Rubyon Railson
                                              961 free
                                                   he computer    in lab41C. Please feel
                                                       to try the Web application
                                                  framework,
                                                      Thanks,
                                                      Sean
                                                                                                   People with an interest in ROR: 98
                                                      RE: RalsTraining Session                      Rob Smith
                                                      Sender: Scott                                 Scott Moore
                                                    ATTN:Rob, Sarah                                 Sarah Hong
                                                      Tags: ROR
                                                      Hi,
                                                      The training session is scheduled for
                                                      January 15, 2010. Hope to see you
                                                      there
 Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 3 of 16 Page ID #:108


                                         US 9,137,190 B2
                                              Page 2

(56)               References Cited                    2011/OO87742   A1    4, 2011   Deluca et al.
                                                       2011/O137999   A1*   6, 2011   Amsterdam et al. .......... TO9,206
             U.S. PATENT DOCUMENTS                     2011 0138000   A1    6, 2011   Balasubramanian et al.
                                                       2011/O184937   A1*   T/2011    Jin et al. ........................ 707/722
 2010 OO64231 A1   3/2010 Gupta
 2010/0223338 A1    9, 2010 Hodes
 2010.0312836 A1   12/2010 Serr et al.             * cited by examiner
Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 4 of 16 Page ID #:109


U.S. Patent           Sep. 15, 2015   Sheet 1 of 7      US 9,137,190 B2




            2               S2

                 1.
                ce
                 1.
                CMO
                -
                e
                da
Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 5 of 16 Page ID #:110


U.S. Patent        Sep. 15, 2015      Sheet 2 of 7          US 9,137,190 B2




                         PROVIDEEMAILMESSAGETO
                             DIGEST (OPTIONAL)       Y-35

                          PROVIDE EMAILMESSAGE
                           TO ASSOCATED USERS          36




                                   FIG. 2
Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 6 of 16 Page ID #:111


U.S. Patent        Sep. 15, 2015       Sheet 3 of 7     US 9,137,190 B2




                                   2           a,b,d
                     41            3            Of




                                   FIG. 3A


                    Y




                                   FIG. 3B
Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 7 of 16 Page ID #:112


U.S. Patent        Sep. 15, 2015     Sheet 4 of 7       US 9,137,190 B2




                                   FIG. 3C
Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 8 of 16 Page ID #:113


U.S. Patent                                             US 9,137,190 B2
Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 9 of 16 Page ID #:114


U.S. Patent                  Sep. 15, 2015   Sheet 6 of 7   US 9,137,190 B2




              dJ£Qn10U109W




                                               78
Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 10 of 16 Page ID #:115


U.S. Patent              Sep. 15, 2015         Sheet 7 Of 7                    US 9,137,190 B2




                                                                           LeOJOneS
          S. RS ROR, ECCOmmittee, Incoming
          WOW DangO,
               jang Haiti,
                      alt, Web
                           WeO devel
                               Clevelopment
                                   Rob Smith                                               97
           RE: Ruby Rails Update                          EC meeting - January 29,
           Sender: Sean                                  2010
           ATTN. Rob, SCOtt, Sarah, Julie          ADD
           VS   ROR, programming, Web Services,
           Web development                 ADD "Romany) iCnic
                                                          Sean Lee
            Hial,                                         Re: Ruby Rails Update
            We recently installed Ruby On Rails On
            the Computer in Lab 41C, Please feel
            free to try the Web application
            frameWOrk.
            Thanks,
            Sean
                        Reply Flag for Deletion          People with an interest in ROR:   98
           RE: Rails Training Session                     Rob Smith
           Sender: SCOtt                                  SCOtt MOOre
           ATTN. Rob, Sarah                               Sarah Hong
           Tags: ROR
           Hi,
           The training session is Scheduled for
           i.)
            ere
                15, 2010. Hope to see yOU

                                            FIG. 6
 Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 11 of 16 Page ID #:116


                                                      US 9,137,190 B2
                               1.                                                                       2
         SYSTEMAND METHOD FOR                                                                     SUMMARY
   CONTENT-BASED MESSAGE DISTRIBUTION
                                                                            A message. Such as an email is provided with a structured
             CROSS-REFERENCE TO RELATED                                  tag address identifying one or more content tags, a tag server,
                    APPLICATION                                          and a domain. The email message is received by an email
                                                                         server, which processes the structured tag address to identify
  This application is a continuation of U.S. Pat. No. 8,504,             the content tags, which are each applied to a user-to-tag
626, issued Aug. 6, 2013, the priority date of which is claimed          association record.
and the disclosure of which is incorporated by reference.                   An embodiment provides a system and method for content
                                                                    10   based message distribution. An incoming message with a
                            FIELD                                        recipient address and a tag address including at least one
                                                                         content tag associated with one or more users is received. The
   This application relates in general to content tagging, and           content tag within the tag address and a recipient associated
in particular, to a system and method for content tagging and            with the recipient address are identified. The recipient is
                                                                    15   added to the content tag as one of the users. The incoming
distribution through email.
                                                                         message is displayed to at least one of the users associated
                       BACKGROUND                                        with the content tag.
                                                                            Still other embodiments of the present invention will
   Electronic messaging systems, such as email. Instant Mes              become readily apparent to those skilled in the art from the
senger, and Social networking sites, are commonly used for               following detailed description, wherein is described embodi
communication both within and outside the workplace. Gen                 ments of the invention by way of illustrating the best mode
erally, a user composes an electronic message with informa               contemplated for carrying out the invention. As will be real
tion to be received and reviewed by a recipient. The electronic          ized, the invention is capable of other and different embodi
message received by the recipient can be stored, replied to, or          ments and its several details are capable of modifications in
                                                                    25   various obvious respects, all without departing from the spirit
forwarded to other recipients, which can result in the addition          and the scope of the present invention. Accordingly, the draw
or deletion of content and recipients. Thus, organization,               ings and detailed description are to be regarded as illustrative
sharing, and distribution of the information through the elec            in nature and not as restrictive.
tronic messaging systems can be overwhelming and difficult
to manage due to the changing environment.                          30          BRIEF DESCRIPTION OF THE DRAWINGS
   Current electronic messaging systems offer keyword
searches to identify electronic messages. However, keyword                  FIG. 1 is a system for content tagging and distribution
searches are limited since the keyword must be included in               through email, in accordance with one embodiment.
the content of the electronic message and users often have no               FIG. 2 is a method for content tagging and distribution
control over the content if they are recipients of the electronic   35   through email, in accordance with one embodiment.
message. Commonly, the electronic messaging systems also                    FIG. 3A is a data structure diagram showing a schema for
provide a list or “address book” of potential recipients for             a tag-to-user association record.
addressing electronic messages for delivery. However, the list              FIG. 3B is a data structure diagram showing a schema for
fails to identify which recipients are interested in receiving           a content-to-tag association record.
electronic messages regarding a particular subject matter and       40      FIG. 3C is a data structure diagram showing a schema for
a user may be unable to determine the appropriate recipients             a user-to-tag association record.
or obtain email address for the appropriate recipient.                      FIG. 4 is a screenshot showing, by way of example, an
   Content tagging systems are available to organize elec                email message with a tag address.
tronic information gathered by users using tags. The tags are               FIG. 5 is an individual group table showing, by way of
assigned to a piece of electronic info and can describe a topic     45   example, user inclusion in a group associated with a content
or content of the info, which allows users to easily find the            tag.
tagged information through a tag search. Conventional tag                  FIG. 6 is a screenshot showing, by way of example, a Web
ging systems include Delicious and Diigo. However, use of                page for Viewing content tags, users, and email messages.
the current tagging systems can be impractical and burden
Some due to the need to incorporate a separate system into a        50                   DETAILED DESCRIPTION
user's daily routine. For example, each user client must be
installed with the tagging system and registered with the                   Identifying and distributing relevant data can be frustrating
appropriate server. Thus, the tagging systems are not easily             and extremely time consuming due to large amounts of avail
incorporated. Also, the tagging systems fail to generate and             able information and a lack of knowledge regarding appro
maintain associations between tags, electronic information,         55   priate recipients. Conventional tools for tagging and distrib
and users.                                                               uting data require installation on individual clients and
   Further, content sharing systems, such as wiki workplaces             registration with a server and thus, are not seamlessly incor
and boundaryless organizations, emphasize group collabora                porated into daily practice. Content tagging and distribution
tion with user interest being broadcast and user participation           through email allows a user to tag and distribute relevant data
changing over time. However, the dynamics of the content            60   without disrupting existing daily routines.
sharing systems are often difficult to manage due to the con                A tag address is entered on an email message and is used to
stantly changing environment and fail to address generating              classify the email message as well as identify recipients. The
and maintaining groups of users based on interest in particu             tag address includes content tags that are expressed as an
lar Subject matter.                                                      email address in a field of an email message. Such as the To,
   Thus, a system and method for unobtrusively integrating          65   CC, and BCC fields. FIG. 1 is a system for content tagging
content tagging and distribution with existing communica                 and distribution through email, in accordance with one
tion structures and services is needed.                                  embodiment. One or more user devices 11-13 are connected
 Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 12 of 16 Page ID #:117


                                                       US 9,137,190 B2
                               3                                                                        4
to an email server 14 via an Internetwork 15, such as the                can create and distribute digests of incoming email messages,
Internet. The user devices 11-13 can include a computer,                 make recommendations, and maintain the association reports
laptop, or mobile device, such as a cellular telephone or                stored in the tag repository 19, including creating, deleting,
personal digital assistant (not shown). In general, each user            and updating the association reports. Additionally, the col
device 11-13 is a Web-enabled device that executes a Web                 laborator 17 can distribute the incoming email messages
browser and email program, which supports interfacing tools              based on triggers such as event feeds, Subscriptions, and
and information exchange with a Web server 20 and the email              triggers from other data sources, including web resources and
server 14.                                                               internal or external data repositories.
     The email server 14 receives email messages (not shown)               The user devices 11-13, email server 14, and Web server 20
from one or more of the user devices 11-13. Each email              10
                                                                         each include components conventionally found in general
message includes a tag address entered into an address field.            purpose programmable computing devices, such as a central
The tag address can include a structure for defining a content           processing unit, memory, input/output ports, network inter
tag, an email server, and a domain. For example, the structure           faces, and non-volatile storage, although other components
of        the       tag       address        Ca         include
contenttag(a tagserver.company.domain. The content tag can          15   are possible. Moreover, other information sources in lieu of or
be selected by a user, such as the composer of the email                 in addition to the servers, and other information consumers, in
message, based on the content of the email message.                      lieu of or in addition to the user devices, are possible.
Examples of the content tag include topics, keywords or                     A user can control his associations with content tags, email
proper nouns that describe one or more characteristics of the            messages, other users, and email messages via a customized
email message content. The email message can also be popu                association Web page 22 that is accessed by one of the user
lated with conventional personal email addresses, which                  devices 11-13 from a Web server 20 via the internetwork 15.
identify a recipient and a domain to which the email message             The association Web page 22 can be stored in a Web page
will be transmitted. Transmission of email messages from a               database 21 with other association Web pages. Once
user device 11-13 to the email server 14 can occur through the           requested, each association Web page 22 can display the
Simple Mail Transfer Protocol, as well as other messaging           25   content tags associated with the user, received email mes
protocols.                                                               sages, other users, and groups to which the user belongs.
   The email server 14 includes an address parser 16 to pro              Other displays of the association Web pages are possible.
cess the email message once received and a collaborator 17.              Additionally, the association Web pages allow the user to set
The address parser 16 identifies the tag addresses and per               digest preferences, add or remove a content tag, add or
Sonal email addresses, if any, and parses each tag address          30   remove other users or a group of other users, and conduct a
according to the particular address structure to identify the            search of content tags, other users, or email messages.
content tags. Information is extracted from the email mes                   The user devices 11-13 and servers 14, 20 can each include
sage. Such as the content tags, personal email addresses, and            one or more modules for carrying out the embodiments dis
email content for storage in a tag repository 19, which is               closed herein. The modules can be implemented as a com
interconnected to the email server 14. The tag repository 19        35   puter program or procedure written as source code in a con
stores association records for associating the extracted con             ventional programming language and is presented for
tent tags, users, and emails messages, as well as email meta             execution by the central processing unit as object or byte
data, including time, date, and Subject. Other types of data and         code. Alternatively, the modules could also be implemented
metadata are possible. The association records can include a             in hardware, eitheras integrated circuitry or burned into read
tag-to user record, content-to-tag record, and user-to-tag          40   only memory components. The various implementations of
record. The tag-to-user record associates content tags with a            the source code and object and byte codes can be held on a
particular user, while the user-to-tag record associates users           computer-readable storage medium, Such as a floppy disk,
with a particular content tag. The content-to-tag record asso            hard drive, digital video disk (DVD), random access memory
ciates email messages with a particular content tag. Other               (RAM), read-only memory (ROM) and similar storage medi
association records are possible, including a tag-to-content        45   ums. Other types of modules and module functions are pos
record.                                                                  sible, as well as other physical hardware components.
     In one embodiment, each association record is stored and               Content tagging through email allows a user to classify
maintained as separate records. However, in a further                    email content, as well as associate the email content with
embodiment, each of the association records can be combined              other users. FIG. 2 is a method for content tagging and dis
into a single record. The association records are further           50   tribution through email, in accordance with one embodiment.
described below with reference to FIGS 3A-3C.                            An incoming email message with one or more tag addresses
   The email server 14 is also interconnected to a user profile          is received by an email server (block31). The incoming email
repository 18 for storing data for a user, Such as user account          message is processed (block 32) to locate recipient email
and profile information, access control settings, session data,          addresses, if any, and to identify at least one content tag
digest settings, and preferences. The user can include indi         55   within each tag address. Once identified, the content tag is
viduals that utilize email tagging and distribution. Each of the         applied to an association record, such as a user-to-tag asso
users can equally send and receive email messages, which are             ciation record to determine those users associated with the
distributed based on the users association with a content tag.           identified content tag (block 33). Other association records,
The user data can be stored for each individual user using a             Such as tag-to-user or content-to-tag association records are
name, address, or other identifier, by role of the individual       60   possible. The association records are further discussed below
users, or by groups of the users.                                        with reference to FIGS. 3A-3C. The association records can
   Once the tag address is processed, the email message can              then be updated with information from the incoming email
be directly transmitted to one or more users associated with             message, such as the identified content tag, users associated
the tag and identified via the user-to-tag association record. In        with the recipient email addresses or the content tag, and
a further embodiment, the email message is first processed by       65   content of the incoming email message, as well as email
the collaborator 17, which organizes and distributes the                 metadata (block 34). Updating the association records can
incoming email messages via a digest. The collaborator 17                include adding or removing content tags, adding or removing
 Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 13 of 16 Page ID #:118


                                                      US 9,137,190 B2
                            5                                                                          6
users and storing content of the incoming email message,                can be populated with an email address or a tag address. The
which are discussed below with further detail to FIGS. 4 and            email address can include a two-part structure to identify one
5.                                                                      or more recipients and a domain to which the incoming email
   The incoming email message can then optionally be pro                message is transmitted. The structure for a tag address
vided to a digest associated with one or more of the identified         includes one or more content tags, a specified server, and
users (block35). Otherwise, the incoming email message can              domain. An example of a tag address with one content tag is
be provided to the users associated with the content tag or             contenttag(a tagserver.company.domain and an example of a
identified by the recipient email addresses (block 36) by               tag address with multiple tags is tagl+
delivering the digest or displaying the email message on an             tag2(a)tagserver.company.domain. In one example, a user,
association Web page. Alternatively, the email message can         10   Leo is interested in using the open Source Software Ruby on
be directly delivered to the associated users. In a further             Rails (“ROR) and would like to get feedback from col
embodiment, the incoming email message can be provided to               leagues having experience with ROR. However, Leo is uncer
a digest or transmitted to a user prior to updating the associa         tain which of his colleagues are familiar with ROR but recalls
tion records, rather than Subsequent to the record updates.             that Rob may have previously used the software. Leo com
  The association records each associate at least two of con       15   poses an email message requesting information regarding
tent tags, users, and email messages. FIG. 3A is a data struc           ROR and populates the recipient subfield with Rob's email
ture diagram showing a schema 40 for a tag-to-user associa              address, Rob (a)company.domain. Additionally, as Leo is
tion record 41. Users 42 are mapped against content tags 43 to          uncertain as to other colleagues knowledge regarding ROR,
identify those content tags 43 associated with a particular user        Leo populates the copy subfield with a tag address,
42. The users and content tags can each be represented by an            ROR(a tagserver.company.domain, which is associated with
identification number, symbol, or code, as well as other iden           users interested in ROR.
tifiers. The identified content tags 43 can be displayed on an            Once entered, recommendations can be provided to the
association Web page for review or modification by that par             user based on the tag address. The recommendations can
ticular user 42. Other uses of the tag-to-user association              include content tags, email messages, users, and advertise
record are possible.                                               25   ments that are related to the entered tag address. The recom
   Additional association records are also possible. FIG.3B is          mendations can be displayed as a pop-up notice, email mes
a data structure diagram showing a schema 50 for a content              sage, alert notification, or as a display on the email message.
to-tag association record 51. Content tags 52 are mapped                Other recommendations and displays of recommendations
against email messages 53 to identify those email messages              are possible. The recommendations can be provided in
53 associated with a particular content tag 52. The content        30   response to composing an email message, transmitting an
tags 52 and email messages 53 can each be represented by an             email message, or receiving an email message. Following the
identification number, symbol, or code, as well as other iden           above example, once Leo populates the copy subfield with the
tifiers. The identified email messages 53 can be accessed               ROR tag address, a recommendation is displayed informing
through a content tag search and displayed on an association            Leo       that       the       tag       address        ROR
Web page for review by a user. Other uses of the content-to        35   plugins(a)tagserver.company.com is closely related to the
tag association record are possible.                                    ROR tag address. Leo can then select the recommended tag
   Users associated with a content tag can be identified via a          address, if relevant. In one embodiment, the content tag,
user-to-tag association record. FIG. 3C is a data structure             ROR-plugins, can be identified and stored as a content Subtag
diagram showing a schema 60 for a user-to-tag association               of ROR. Other examples are possible.
record 61. Content tags 62 are mapped against users 63 to          40      The composed email message is then transmitted by the
identify those users 63 associated with a particular content tag        sending user for processing of the tag address, which can
62. The content tags 62 and users 63 can each be represented            identify a content tag, ROR; a server, tagserver; and a domain,
by an identification number, symbol, or code. Other identifi            company.domain. The identified content tag, ROR, is applied
ers are possible. The content tag-user association record can           to a user-to-tag association record to determine one or more
be used to identify users as recipients of an incoming email       45   users associated with the tag, ROR. The associated users are
message, which is further discussed below with reference to             identified as having an interest in email messages regarding
FIG. 4. Other uses of the user-to-tag association record are            the content tag, ROR. User association with a content tag
possible.                                                               allows those users to automatically receive email messages
   An email message can include a tag address for classifying           having related content even though the email message is not
content of the email message, identifying users as recipients,     50   specifically addressed to the users, such as by the users
and associating recipients with content tags of interest. FIG. 4        personal email addresses. The email message is then deliv
is a screenshot 70 showing, by way of example, an email                 ered to the associated users and Rob, whose personal email
message 71 with a tag address 78. The email message 71                  address was listed in the recipient subfield 77, as recipients.
includes fields, such as a title field 72, user option field 73,           In a further embodiment, the email message can be deliv
transmission field 74, and content field 75. The title field 41    55   ered to the recipients based on an assigned priority. The email
includes a Subject heading of the email message 71, which is            message can be compared with previously received email
also included in subject subfield 79. The user option field 73          messages having one or more matching content tags to deter
includes user-selectable options for composing and transmit             mine whether the content of the email message is the same as
ting the email message 41. The information heading 74                   or substantially similar to the previously received email mes
includes a sender subfield 76, recipient subfield (To)77, copy     60   sages. If the email message is the same or Substantially simi
subfield (CC)78, and subject subfield 79. The content field 75          lar to one or more of the previously received email messages,
includes content of the email message 71, including text,               the incoming message can be assigned a low priority value. If
images, links, audio files, and video files, as well as other           the incoming message is not the same or Substantially similar
types of content. Other fields and subfields are possible, such         to one or more of the previously received email messages, the
as a blind copy subfield.                                          65   incoming message can be assigned a higher priority value.
   Prior to transmission of the email message 71, one or more           The priority values can also be determined based on other
of the fields, including the recipient 77 or copy 78 subfields,         email message characteristics and metadata, Such as recipi
 Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 14 of 16 Page ID #:119


                                                      US 9,137,190 B2
                                7                                                                       8
ents, sender, Subject, inclusion in a thread. The email message         formed as a tag address has not yet been used. Upon receipt,
can be delivered to the recipient users based on the assigned           Rob forwards Leo's email message to Nick and copies Leo
priority. In one embodiment, the highest priority email mes             using Leo's personal email address. Additionally, Rob enters
sages are transmitted first followed by the lower priority              a tag address with a content tag, ROR, which is an acronym
email messages. In a further embodiment, the same or Sub                for Ruby on Rails. The tag address can be a previously created
stantially similar incoming message can be archived, rather             address or a new address. The tag address directs the email
than delivered to the associated users.                                 message to an email server, which processes the message to
   In yet a further embodiment, the email message can be                record the content tag, ROR, and to form a group associated
placed into a digest generated by at least one of the associated        with the content tag. The group can include those users listed
users prior to delivery. Subsequently, the digest with the         10   on the email message, specifically, Leo, Rob, and Nick.
incoming email message is delivered based on settings pro                  Once processed, the email message is delivered to the users
vided by the associated user via an association Web page. The           of the group as recipients. Nick replies to Rob and copies,
associated user can establish rules, such as digest criteria and        Paul and Leo. The tag address is also included in the copy
delivery criteria via the settings, such as described in com            field. Once sent, the email message is again transmitted to the
monly-assigned U.S. Patent Application Publication No.             15   email server, which processes the message by adding Paul, a
2008/0098125, published on Apr. 24, 2008, the disclosure of             new user, to the group associated with the content tag, ROR.
which is incorporated by reference. The digest criteria can             Subsequently, the email message is delivered to each of the
include rules for identifying and selecting email messages for          users in the group as recipients. Inafurther embodiment, each
inclusion in the digest, whereas the delivery criteria can              of the users can add additional content tags to the email thread
include rules for determining when to deliver the digest. In yet        via tag addresses. The users associated with the ROR content
a further embodiment, a user can be alerted when an email               tag can then be added to the group of users associated with the
message is entered into the digest by providing a notice when           additional tags and the email message is delivered to each
the user logs into his association Web page.                            user associated with the additional content tags.
   The association records provide information to the asso                 The users can manage their personal content tag associa
ciation Web pages for display and can be updated during or         25   tions, such as ROR, via an individualized association Web
Subsequent to the processing of the email message. Returning            page. The individualized association Web pages allow a user
to the example above, the content of the email message can be           to conduct a search of incoming email messages received by
stored with the associated content tag in a content-to-tag              the user, maintain content tags, and identify other users asso
association record and the content tag, if new, can be stored in        ciated with the content tags. FIG. 6 is a screenshot 90 show
a tag-to-user record, content-to-tag record, and user-to-tag       30   ing, by way of example, an association Web page 91 for
record. The updated association records allow Leo or another            viewing content tags 93, users 98, and email messages 94.
user to identify a group of related email messages or identify          The association Web page 91 can be customized for a par
the content tags associated with the content of the message.            ticular user or generalized for one or more users. To access an
Additionally, a recipient identified by a personal email                association Web page, a user can enter login information,
address, rather than a tag address, can be automatically added     35   Such as a user name and password. Other methods to access an
to the group of users associated with the content tag identified        association Web page are possible.
by the tag address. Returning to the above example, Rob is                 The association Web page 91 can include a page header 92,
automatically added to the group of users associated with the           tag cloud 93, email messages 94, a list of incoming email
content tag, ROR, by updating the user-to-tag association               messages 97, and a list of other users 98 associated with one
record and tag-to-user association record. Once updated, Rob       40   of the content tags in the tag cloud 93. The page header 92
will begin to receive all incoming email messages addressed             includes an identifier, Such as a name of or personal email
with the tag address for ROR. Rob can access an association             address for the user. The tag cloud 93 includes content tags
Web page for reviewing all email messages with the ROR tag              identifying content of interest to and associated with the user.
address.                                                                More specifically, the content tags can represent a topic or
   In one embodiment, a user automatically added to the            45   Subject of the email message content 96. Each content tag can
group of users associated with a particular content tag may             be associated with at least one of the incoming email mes
receive a confirmation email message, which informs the user            sages. One or more of the content tags can be selected by the
that they have been added. The confirmation email message               user to display associated email messages 94. The selected
can include a remove button to allow the newly-added user to            content tags can be identified by a visual marking, such as
remove himself from the group. In a further embodiment, the        50   highlighting, circling, or enlarging of the content tag. Other
added user can remove himself from the group of users via an            visual markings are possible.
individualized association Web page.                                       Each email message 94 displayed can include an email
   The group of users associated with a particular content tag          header 95 and email content 96. The email header 95 can
can be built automatically and incrementally such that the              include a subject field, sender field, attention or recipient
users, content tags and email content evolve over time. FIG.5      55   field, and content tag field. The subject field identifies a sub
is an individual group table 80 showing, by way of example,             ject of the displayed email message 94, while the sender field
user inclusion in a group associated with a content tag. The            identifies a sender of the displayed email message. The atten
table 80 includes columns for delivery data 81, group member            tion or recipient field includes a list of all other users who
data 82, and email message content data 83. Rows of the table           received the displayed email message 94. The other users can
80 are populated with information 84 extracted from a thread       60   include users associated with one of the content tags listed in
of email messages, which are listed in chronological order,             the tag field 93 or users, which are identified individually by
beginning with the first received email message.                        their personal email addresses. The content tag field identifies
   Users listed in the email message thread via a personal              content tags assigned to the displayed email message 94.
email address can be incrementally added to the group asso              Each of the attention and content tag fields can include an
ciated with a content tag in a tag address. For example, Leo       65   “add” button to allow the user to respectively add additional
sends an email message regarding Ruby on Rails to Rob using             users or content tags for association with the displayed email
Rob's personal email address. At this time, no group is                 message. Alternatively, a “delete' or “remove' button can be
 Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 15 of 16 Page ID #:120


                                                      US 9,137,190 B2
                               9                                                                     10
provided to allow the user to remove a tag from an email                  2. A system according to claim 1, further comprising:
message or remove himself from a group associated with a                  a tag module to identify in the tag address of the incoming
particular content tag.                                                      message one or more additional content tags associated
   The customized association Web page 91 can also include                   with one or more different users; and
                                                                          an addition module to add the different users associated
a list of incoming email messages 97 and a list of users           5
                                                                             with the additional content tags to the at least one content
associated with the selected tag 98. The list of incoming email              tag.
messages 97 can include only those email messages associ                  3. A system according to claim 2, further comprising:
ated with the selected tag or all incoming email messages.                an association module to display to the at least one user one
Meanwhile, the list of users can include the users associated      10        or more of the content tags that the at least one user is
with one or more selected tags. Other fields and displays of                 associated with; and
the association Web page 91 are possible.                                 a removal module to remove the at least one user from one
   Although tag addressing and group formation have been                     of the displayed content tags upon receiving a user com
discussed above with respect to email, other messaging sys                   mand.
tems such as Instant Messenger, Twitter, and Facebook are                 4. A system according to claim 1, further comprising:
possible. At a minimum, the messaging system should                       a tag address module to display to the at least one user all of
include a means for addressing and transmitting electronic                   the content tags in the tag address of the displayed mes
messages.
                                                                             Sage; and
                                                                          an alteration module to alter the content tags in the tag
   In a further embodiment, the tag address can be used to                   address of the displayed message upon receiving a user
store email messages associated with a particular content tag                command, comprising at least one of
for easy access by the originating user or for review by other               a tag removal module to remove one of the displayed
users. For example, a user is studying the online game, World                    content tags from the displayed message; and
of Warcraft and finds relevant and interesting Websites with                 a tag addition module to add a new content tag to the
information regarding the game. The user can copy a link of                      displayed message.
each Website for including in one or more email messages.          25     5. A system according to claim 1, further comprising:
Alternatively, the information from the Websites can be                   a storage module to store the incoming message in a data
manually typed in one or more email messages. Each of the                    base associated with the at least one content tag; and
email messages can be populated with a tag address, Such as               a retrieval module to retrieve the stored message based on
WOWA(a tagsmemory.company.domain, which directs the                          the at least one content tag associated with the message
email messages to be stored in a tag database under the tag,       30        upon receiving a request from the at least one user.
WOWA. Subsequently, the user can access all previously                    6. A system according to claim 1, further comprising:
transmitted email messages with the content tag WOWA via                  an additional message module to receive one or more addi
an individualized association Web page. The stored email                     tional messages with tag addresses comprising the at
messages can be available for review by the public or by                     least one content tag; and
authorized users only.                                             35     a list module to display a list of all of the received messages
   In yet a further embodiment, the content tags can be rep                  associated with the at least one content tag to the at least
resented in a hierarchical list of tags, including tags and                  Ole US.
Subtags.                                                                  7. A system according to claim 1, further comprising:
   While the invention has been particularly shown and                    a delivery module to deliver the incoming message to all of
described as referenced to the embodiments thereof, those          40        the users associated with the at least one content tag.
skilled in the art will understand that the foregoing and other           8. A system according to claim 1, further comprising:
changes in form and detail may be made therein without                    a digest module to place the incoming message into a digest
departing from the spirit and scope of the invention.                        associated with the at least one user; and
                                                                          a trigger module to deliver the digest to the at least one user
  What is claimed:                                                 45        upon a satisfaction of an event trigger associated with
   1. A system for content-based message distribution, com                   the digest.
prising:                                                                  9. A method for content-based message distribution, com
   a receipt module to receive an incoming message with a               prising the steps of:
      recipient address and a tag address comprising one or               receiving an incoming message with a recipient address
      more content tags, each of the content tags associated       50        and a tag address comprising one or more content tags,
     with one or more users;                                                 each of the content tags associated with one or more
  an identification module to identify at least one of the                   users;
     content tags within the tag address and a recipient asso             identifying at least one of the content tags within the tag
     ciated with the recipient address;                                      address and a recipient associated with the recipient
  a user module to add the recipient to the at least one content   55        address;
     tag as one of the users;                                             adding the recipient to the at least one content tag as one of
  a display module to display the incoming message to at                     the users;
     least one of the users associated with the at least one              displaying the incoming message to at least one of the users
     content tag:                                                            associated with the at least one content tag; and
  a notification module to deliver to the recipient an addi        60     delivering to the recipient an additional message compris
    tional message comprising a notification that the recipi                 ing a notification that the recipient has been added to the
     ent has been added to the at least one content tag,                     at least one content tag, wherein the additional message
    wherein the additional message further comprises a                       further comprises a removal button and the recipient is
     removal button and the recipient is removed from the at                 removed from the at least one content tag upon activat
     least one content tag upon activating the removal button;     65        ing the removal button,
     and                                                                  wherein the steps are performed by a suitably-programmed
  a processor to execute the modules.                                        computer.
Case 2:20-cv-10753 Document 1-3 Filed 11/25/20 Page 16 of 16 Page ID #:121


                                                    US 9,137,190 B2
                            11                                                                    12
10. A method according to claim 9, further comprising:                13. A method according to claim 9, further comprising:
identifying in the tag address of the incoming message one            storing the incoming message in a database associated with
   or more additional content tags associated with one or                the at least one content tag; and
  more different users; and                                           retrieving the stored message based on the at least one
adding the different users associated with the additional                content tag associated with the message upon receiving
  content tags to the at least one content tag.                          a request from the at least one user.
11. A method according to claim 10, further comprising:               14. A method according to claim 9, further comprising:
displaying to the at least one user one or more of the content        receiving one or more additional messages with tag
  tags that the at least one user is associated with; and                addresses comprising the at least one content tag; and
removing the at least one user from one of the displayed         10   displaying a list of all of the received messages associated
  content tags upon receiving a user command.                            with the at least one content tag to the at least one user.
12. A method according to claim 9, further comprising:                15. A method according to claim 9, further comprising:
displaying to the at least one user all of the content tags in        delivering the incoming message to all of the users associ
   the tag address of the displayed message; and                         ated with the at least one content tag.
altering the content tags in the tag address of the displayed    15   16. A method according to claim 9, further comprising:
   message upon receiving a user command, comprising at               placing the incoming message into a digest associated with
  least one of:                                                         the at least one user; and
  removing one of the displayed content tags from the                 delivering the digest to the at least one user upon a satis
    displayed message; and                                              faction of an event trigger associated with the digest.
  adding a new content tag to the displayed message.
